Exhibit 10(z)

SUMMARY OF ANNUAL COMPENSATION OF NON-EMPLOYEE DIRECTORS

The following table summarizes the annual compensation of our non-employee
directors effective as of April 25, 2014. Employee directors are not separately
compensated for service as a director.

Retainer

 

  Ÿ  

$55,000 in cash

Non-Executive Chairman of the Board Retainer

 

  Ÿ  

$150,000 in cash

Lead Independent Director Retainer

 

  Ÿ  

$25,000 in cash

Audit Committee Chairperson Retainer

 

  Ÿ  

$20,000 in cash

Committee Chairperson Retainer (other than Audit Committee)

 

  Ÿ  

$15,000 in cash

Board, Committee or Other Meeting or Event Attendance Fee

 

  Ÿ  

$2,000 in cash per Board or Committee meeting or for any other meeting or event
for us or on our behalf

Deferred Compensation Plan

 

  Ÿ  

Under the terms of the Harris Corporation 2005 Directors’ Deferred Compensation
Plan (As Amended and Restated Effective January 1, 2009), as amended (the “2005
Directors’ Plan”), on January 1, April 1, July 1 and October 1 of each year,
Harris credits each non-employee director’s account with a number of Harris
stock equivalent units having an aggregate fair market value equal to $31,250
(for an annual rate of $125,000), which amount may be changed from time to time
by the Board. In addition, under the 2005 Directors’ Plan, prior to the
commencement of a calendar year, each non-employee director may make an
irrevocable election to defer all or a portion of his or her director
compensation for the subsequent year or years. Amounts deferred at the election
of the non-employee director may be invested in investment alternatives similar
to those available under the Harris Corporation Retirement Plan or in Harris
stock equivalent units, pursuant to which a non-employee director’s account is
credited with a number of Harris stock equivalent units based on the fair market
value of Harris common stock on the date of deferral. Such Harris stock
equivalent units are equivalent in value to our shares of common stock. A
non-employee director may not transfer or reallocate amounts invested in other
investments into Harris stock equivalent units, but may reallocate (provided
director minimum stock ownership guidelines are satisfied) amounts invested in
Harris stock equivalent units into any other investment alternatives. Deferred
amounts and investment earnings on such amounts are payable in cash following
the non-employee director’s resignation, retirement or death. Each Harris stock
equivalent unit is credited with dividend equivalents, which are deemed
reinvested in additional Harris stock equivalent units on the dividend payment
date.

 

  Ÿ  

Amounts invested in Harris stock equivalent units shall be appropriately
adjusted in the event of any stock dividend or split, recapitalization, merger,
spin-off, extraordinary dividends or other similar events.



--------------------------------------------------------------------------------

  Ÿ  

A non-employee director may elect to receive amounts deferred under the 2005
Directors’ Plan, including amounts deferred in the form of Harris stock
equivalent units, either in a cash lump sum on a date certain within five years
of his or her resignation or retirement or in annual substantially equal cash
installments over a designated number of years beginning on a date certain
within five years of a director’s resignation or retirement, provided that all
amounts are fully paid within ten years of resignation or retirement.

 

  Ÿ  

Within 90 days following a non-employee director’s death, a lump sum cash
payment equal to the then-remaining balance in his or her account will be made
to his or her beneficiary.

 

  Ÿ  

Within 90 days following a Change of Control (as defined in the 2005 Directors’
Plan), and to the extent permitted by Section 409A of the Internal Revenue Code,
each non-employee director (or former non-employee director) will receive a lump
sum cash payment equal to the then-remaining balance in his or her account. If
payment within 90 days following a Change of Control is not permitted by
Section 409A of the Internal Revenue Code, then payment will be made at the time
and in the form that payment would have been made if a Change of Control had not
occurred.

 

  Ÿ  

The foregoing summary description of the 2005 Directors’ Plan is not complete
and is qualified in its entirety by, and should be read in conjunction with, the
complete text of the 2005 Directors’ Plan.

Travel and Other Expenses

 

  Ÿ  

Actual costs and expenses incurred in the performance of service as a director,
including director education institutes and activities, are reimbursed.

Insurance

 

  Ÿ  

Liability insurance and up to $200,000 in accidental death and dismemberment
insurance and an additional $200,000 in the event involved in an accident while
traveling on business relating to our affairs.

Charitable Gift Matching Program

 

  Ÿ  

Annual maximum of $10,000 per non-employee director is matched to eligible
educational institutions and charitable organizations.